Appeals (1) from an order of the Supreme Court at Special Term (Hughes, J.), entered June 4,1981 in Albany County, which denied plaintiff’s motion for summary judgment and granted defendant’s motion for summary judgment dismissing the complaint, and (2) from an order of said court, entered August 26, 1981 in Albany County, which denied plaintiff’s motion to, inter alia, renew and reargue its prior motion for summary judgment. Orders affirmed, without costs, on the opinion of Mr. Justice Harold J. Hughes at Special 'Term. Mahoney, P. J., Kane, Main, Mikoll and Yesawich, Jr., JJ., concur.